UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1118


CHINEDU NWOBODO AMADIFE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 10, 2011           Decided:   February 15, 2011


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Peter T. Ndikum, Silver Spring, Maryland, for Petitioner. Tony
West, Assistant Attorney General, David V. Bernal, Assistant
Director, Lindsay E. Williams, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Chinedu     Nwobodo        Amadife,       a    native     and         citizen     of

Nigeria,       petitions      for    review       of    an    order    of       the    Board     of

Immigration Appeals dismissing his appeal from the immigration

judge’s    denial     of      his    requests          for    asylum,       withholding          of

removal, and protection under the Convention Against Torture.

               Amadife     first     challenges         the     determination           that     he

failed    to    establish      his    eligibility            for     asylum.          To    obtain

reversal of a determination denying eligibility for relief, an

alien     “must    show       that    the     evidence          he    presented            was   so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                   INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).           We have reviewed the evidence of record and

conclude that Amadife fails to show that the evidence compels a

contrary result.           Accordingly, we cannot grant the relief that

he seeks.

               Additionally,         we    uphold        the       denial       of     Amadife’s

request    for    withholding        of    removal.           “Because      the       burden     of

proof for withholding of removal is higher than for asylum —

even though the facts that must be proved are the same — an

applicant who is ineligible for asylum is necessarily ineligible

for   withholding        of    removal      under       [8     U.S.C.]      §    1231(b)(3).”

Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).                                     Because



                                              2
Amadife failed to show that he is eligible for asylum, he cannot

meet the higher standard for withholding of removal.

           Accordingly,   we   deny   the   petition   for   review. ∗     We

dispense   with   oral    argument    because   the    facts    and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                         PETITION DENIED




     ∗
       Amadife failed to raise any challenges to the denial of
his request for protection under the Convention Against Torture.
He has therefore waived appellate review of this claim.      See
Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004)
(finding that failure to raise a challenge in an opening brief
results in abandonment of that challenge); Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (same).



                                      3